  Case 19-21395      Doc 44     Filed 08/13/21 Entered 08/13/21 13:21:32           Desc Main
                                  Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                              )      Chapter 13
                                                    )
       Gerome and Rhodora Calara,                   )      Case No. 19-21395
                                                    )
              Debtor(s).                            )      Judge Baer

                                    NOTICE OF MOTION

TO:    Office of Glenn Stearns, Chapter 13 Trustee, via electronic court notice
       See attached service list

        YOU ARE HEREBY NOTIFIED that on September 3, 2021 at 9:30 a.m. or as soon
thereafter as counsel may be heard, the undersigned shall appear before the Honorable Judge
Baer, or any Judge sitting in her stead and present the Motion to Modify Plan, a copy of which is
hereby attached.
        This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:
        To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.
        To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.
        Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the
password is 587656. The meeting ID and password can also be found on the judge’s page on the
court’s web site.
        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
                                                                              /s/ David H. Cutler
                                 CERTIFICATE OF SERVICE
        The undersigned, an attorney, certifies that he caused the above and foregoing Notice and
attached Motion to be served on the Trustee via Electronic Court Notice and on the Debtor(s)
and the remaining person(s) and/or firm(s) on the attached Service List via first class US Mail,
proper postage prepaid on the August 13, 2021.
                                                                              /s/ David H. Cutler


Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
     Case 19-21395     Doc 44      Filed 08/13/21 Entered 08/13/21 13:21:32         Desc Main
                                     Document     Page 2 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                               )       Chapter 13
                                                     )
         Gerome and Rhodora Calara,                  )       Case No. 19-21395
                                                     )
                Debtor(s).                           )       Judge Baer

                   MOTION TO MODIFY PLAN POST CONFIRMATION

         NOW COMES the Debtor(s), Gerome and Rhodora Calara, by and through their

attorneys, Cutler & Associates, Ltd., and in support of their Motion to Modify Plan Post-

Confirmation, states as follows:

1.       This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

"core proceeding" under 28 USC 157(b)(2).

2.       The Debtor(s) filed for relief under Chapter 13 of the United States Bankruptcy Code on

May 9, 2019 and his Plan was confirmed on July 30, 2019.

3.       The Debtors confirmation order provides for a plan payments of $890 for 24 months,

$1,167 for 4 months, $1,725 for 6 months and $3,975 for the remaining 26 months with

unsecured creditors receiving 100% of their unsecured claims.

4.       The Debtors were the owners of Honda Civic that was identified as a 2015 Honda Civic

on the Debtors’ Schedules. The Debtors actually owned a 2010 Honda Civic.

5.       The Debtors are indebted to American Airlines Federal Credit Union for loans that

included the Honda Civic and other unsecured loans.

6.       AAFCU filed a claim in this case and listed a 2008 Honda Civic as collateral. The

Debtors have no such vehicle. Based on discussions with the attorney for AAFCU, this was
     Case 19-21395      Doc 44    Filed 08/13/21 Entered 08/13/21 13:21:32           Desc Main
                                    Document     Page 3 of 4



apparently an error in the Proof of Claim and was intended to list the Debtors’ 2010 Honda

Civic.

7.       AAFCU alleges that its unsecured loans owed by the Debtors are cross-collateralized

with the vehicle.

8.       Pursuant to the confirmed plan, the Debtor was to make payments directly to AAFCU for

the vehicle.

9.       The Debtor made the required payments to AAFCU and believed he made the payments

nearly sufficient to pay off the claim of AAFCU on the vehicle. The Debtor contacted AAFCU

and received a payoff from AAFCU showing a small amount left (approximately $800) on the

loan for the vehicle.

10.      Using the payoff he received from AAFCU, the Debtor traded in a vehicle with a

dealership for the purchase of a vehicle by his son.

11.      AAFCU has now objected to the trade in and the parties have negotiated the matter and

propose to modify the plan as follows:

         a. The Debtors’ plan would be modified to provide AAFCU with a secured claim in the

            amount of $5,401.61, the balance of the remaining loans owed to AAFCU with

            AAFCU’s attorney fees in the amount of $2,481.00 for costs of collection in this

            matter; and

         b. The Debtors would be granted permission to retroactively trade in the 2010 Honda

            Civic.

12.      That said modification would still result in all unsecured creditors receiving 100% of

their allowed claims.

WHEREFORE, the Debtor(s), Gerome and Rhodora Calara, pray for the following relief:
  Case 19-21395       Doc 44    Filed 08/13/21 Entered 08/13/21 13:21:32           Desc Main
                                  Document     Page 4 of 4



   A. That this Court enter an order modifying the Debtor’s Plan to provide AAFCU with a

       secured claim in the amount of $5,401.61, the balance of the remaining loans owed to

       AAFCU with AAFCU’s attorney fees in the amount of $2,481.00 for costs of collection

       in this matter; and

   B. For such other and further relief that this Court may deem equitable and just.

                                                                        Respectfully Submitted,
Dated: August 13, 2021

                                                          By:                 /s/ David H. Cutler
                                                           One of the attorneys for the Debtor(s)



Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
